Exhibit 10.3

FAMOUS DAVE’S OF AMERICA, INC.

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made effective as of
October 8, 2012 by and between Famous Dave’s of America, Inc., a Minnesota
corporation (the “Company”), and John F. Gilbert III (“Employee”).

BACKGROUND

A. Employee has been hired to serve as an employee of the Company or the Company
desires to induce Employee to continue to serve the Company as an employee; and

B. The Company has adopted the Famous Dave’s of America, Inc. Amended and
Restated 2005 Stock Incentive Plan (the “Plan”) pursuant to which shares of
common stock, $.01 par value, of the Company have been reserved for issuance.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Grant of Stock. Subject to the terms and provisions of this Agreement and the
Plan, the Company hereby grants to Employee One Hundred Fifty Thousand
(150,000) shares of common stock, par value $0.01 per share, of the Company
(such shares are referred to hereinafter as the “Shares”). Upon the execution of
this Agreement, the Shares shall be registered on the books of the Company, and
the Company shall cause the transfer agent and registrar of its common stock to
issue a certificate in Employee’s name evidencing the Shares (the “Stock
Certificate”). Employee shall immediately thereafter deposit with the Company,
together with a stock power endorsed in blank by Employee, the Stock Certificate
to be held by the Company until such time as the restrictions set forth herein
and under the Plan have lapsed pursuant to paragraph 4 of this Agreement. The
Stock Certificate shall bear a legend in substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Amended and Restated 2005 Stock Incentive Plan
of Famous Dave’s of America, Inc. (the “Company”), and an agreement entered into
between the registered owner and the Company. A copy of the Amended and Restated
2005 Stock Incentive Plan and the agreement is on file in the office of the
secretary of the Company.

2. Rights of Employee. Upon the execution of this Agreement and issuance of the
Shares, Employee shall become a shareholder with respect to the Shares and shall
have all of the rights of a shareholder with respect to the Shares, including
the right to vote the Shares and to receive all dividends and other
distributions paid with respect to the Shares; provided, however, that the
Shares shall be subject to the restrictions set forth in paragraph 3 of this
Agreement.

Notwithstanding the preceding paragraph, the Board or a compensation committee
thereof may, in its discretion, instruct the Company to withhold any stock
dividends or stock splits issued on or with respect to Shares that are subject
to the restrictions provided for in paragraph 3 of this Agreement, which stock
dividends or splits shall also be subject to the restrictions provided for in
paragraph 3 of this Agreement.



--------------------------------------------------------------------------------

3. Restrictions. Employee agrees that, in addition to the restrictions set forth
in the Plan, at all times prior to the lapse of such restrictions pursuant to
paragraph 4 hereof:

(a) Employee shall not sell, transfer, pledge, hypothecate or otherwise encumber
the Shares; and

(b) In the event that Employee ceases to be either a member of the Board or
employed by or engaged as a consultant to the Company (for any reason or no
reason, and regardless of whether ceasing to be a director, employee or
consultant is voluntary or involuntary on the part of Employee), then, subject
to paragraphs 4 and 5 hereof, Employee shall, for no consideration, forfeit and
transfer to the Company all of the Shares that remain subject to the
restrictions set forth in this paragraph 3.

4. Lapse of Restrictions. Subject to Section 10.12 of the Plan, and except as
may otherwise be provided in a written agreement between Employee and the
Company, the restrictions set forth in paragraph 3 shall lapse over a period of
five (5) years in equal annual installments, beginning on October 8, 2013 and
continuing until the restrictions have lapsed with respect to all of the Shares,
as set forth in the following schedule:

 

No. of Shares

   Date of Lapse  

30,000

     October 8, 2013   

30,000

     October 8, 2014   

30,000

     October 8, 2015   

30,000

     October 8, 2016   

30,000

     October 8, 2017   

Upon request of Employee at any time after the date that the restrictions set
forth in paragraph 3 of this Agreement have lapsed with respect to any of the
Shares, and such Shares have become vested, free and clear of all restrictions,
except as provided in the Plan, the Company shall remove any restrictive
notations placed on the books of the Company and the Stock Certificate(s) in
connection with such restrictions.

5. Copy of the Plan. By the execution of this Agreement, Employee acknowledges
receipt of a copy of the Plan, the terms of which are hereby incorporated herein
by reference and made a part hereof by reference as if set forth in full.

6. Continuation of Employment. Nothing contained in this Agreement shall be
deemed to grant Employee any right to continue in the employ of the Company for
any period of time or to any right to continue his or her present or any other
rate of compensation, nor shall this Agreement be construed as giving Employee,
Employee’s beneficiaries or any other person any equity or interests of any kind
in the assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person.



--------------------------------------------------------------------------------

7. Withholding of Tax. To the extent that the receipt of the Shares or the lapse
of any restrictions thereon results in income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income; provided, however, that unless payment in full of such
amount is received by the Company on or prior to the date on which the amount of
tax to be withheld shall be determined (“Tax Date”), Employee shall be deemed to
have irrevocably elected to satisfy such payment obligation by electing to have
the Company withhold from the distribution of Shares upon the lapse of
restrictions thereon such number of Shares having a value up to the minimum
amount of withholding taxes required to be collected on the transaction. The
value of the shares to be withheld shall be based on the Fair Market Value (as
such term is defined in the Plan) of the Company’s common stock on the Tax Date.

8. Section 83(b) Election. Employee understands that Employee shall be
responsible for his or her own federal, state, local or foreign tax liability
and any of his other tax consequences that may arise as a result of transactions
in the Shares. Employee shall rely solely on the determinations of Employee’s
tax advisors or Employee’s own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. Employee understands that Section 83 of the Internal Revenue Code of
1986, as amended, (the “Code”) taxes as ordinary income the difference between
the amount paid for the Shares and the fair market value of the Shares as of the
date any restrictions on the Shares lapse. Employee understands that Employee
may elect to be taxed at the time the Shares are received rather than when and
as the restrictions on the Shares lapse or expire by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the date of the acquisition. In the event Employee files an election under
Section 83(b) of the Code, such election shall contain all information required
under the applicable treasury regulation(s) and Employee shall deliver a copy of
such election to the Company contemporaneously with filing such election with
the Internal Revenue Service. EMPLOYEE ACKNOWLEDGES THAT IT IS EMPLOYEE’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(B) OF THE CODE, EVEN IF EMPLOYEE REQUESTS THAT THE COMPANY OR ITS
REPRESENTATIVES MAKE THIS FILING ON EMPLOYEE’S BEHALF.

9. General.

(a) This Agreement may be amended only by a written agreement executed by the
Company and Employee.

(b) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein and shall not be modified
except in accordance with paragraph 9(a) of this Agreement.

(c) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

(d) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.



--------------------------------------------------------------------------------

(e) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

(f) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date first written above.

 

FAMOUS DAVE’S OF AMERICA, INC.

  /s/ Dean A. Riesen

Name:   Dean A. Riesen Title:   Chairman of the Board

  /s/ John F. Gilbert III

John F. Gilbert III